DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (3,711,030).
Regarding claims 1 and 9, Jones discloses a method of operating a fluid sprayer comprising:
dispensing a first fluid selected from a group consisting of larvicide, adulticide, and a barrier repellant (pesticide, col. 1, l. 24) from the fluid sprayer with a first nozzle assembly (first of the outlet apertures 42) at a first volumetric flow rate (determined by the diameter of the aperture);
replacing the first nozzle assembly with a second nozzle assembly (second of the outlet apertures 42); and
dispensing a second fluid selected from the group from the fluid sprayer with the second nozzle assembly at a second volumetric flow rate (determined by the diameter of the 
wherein at least one of the first nozzle assembly or the second nozzle assembly includes a rotary atomizer 50.
Regarding claims 11 and 19, Jones discloses a method of operating a fluid sprayer comprising:
dispensing a first fluid selected from a group consisting of larvicide, adulticide, and a barrier repellant (pesticide, col. 1, l. 24) from the fluid sprayer with a first nozzle assembly (first of the outlet apertures 42) having a first spray pattern (determined by the diameter of the aperture);
replacing the first nozzle assembly with a second nozzle assembly (second of the outlet apertures 42); and
dispensing a second fluid selected from the group from the fluid sprayer with the second nozzle assembly having a second spray pattern (determined by the diameter of the aperture) different than the first spray pattern (col. 1, l. 25);
wherein at least one of the first nozzle assembly or the second nozzle assembly includes a rotary atomizer 50.

Allowable Subject Matter
Claims 2-8, 10, 12-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK